Buchanan, J.,
dissenting:
I cannot concur in the opinion of the majority of the court. It seems to me the trial court properly set aside the verdict of the jury on the first trial, and that the judgment complained of should be affirmed.
Independently of the advice of counsel and of the fact that the plaintiff was convicted by the justice before whom he was tried, it seems to me the uneontradicted evidence in this case shows that when the railway company instituted the prosecution complained of, it had knowledge of such a state of facts and circumstances as would excite the belief in a reasonable mind, acting on such facts and circumstances, that the plaintiff was guilty of the crime for which he was prosecuted. This being so, it had probable cause for its action, and is not liable *81in this case for damages, although it subsequently appeared that the plaintiff was not guilty.
If the facts and circumstances disclosed by this record are not sufficient to defeat a recovery in a suit for malicious prosecution, the public interests will suffer, for few persons will be willing to run the risk of being mulcted in heavy damages because of honest mistakes made in instituting criminal prosecutions.
It does seem hard that a man may be prosecuted for a supposed crime and yet have no redress against the prosecutor, and yet this must frequently be so, for the preservation of the peace and order of society requires that even the innocent may be compelled to submit to such inconvenience and hardship rather than citizens should be deterred from instituting prosecutions where there is reasonable or probable cause to believe the accused guilty. Good faith on the part of the prosecutor is always an important if not a vital element of inquiry, and is always a sufficient justification, except where an unreasonable credulity is manifested in inducing the prosecutor to draw conclusions of guilt which persons of ordinary prudence and judgment would not have drawn. ÜSTewell on Malicious Pros. 269.
The prosecution complained of was, in my judgment, instituted in good faith and with probable cause, and the prosecutor should not be held liable for damages in this action.

Reversed.